t c memo united_states tax_court andras hautzinger petitioner v commissioner of internal revenue respondent docket no filed date andras hautzinger pro_se sean r gannon for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a dollar_figure deficiency in and a dollar_figure accuracy-related_penalty under sec_6662 a on petitioner’s federal_income_tax tax for 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are are the wages that petitioner received during while he was residing and working in johnston island excludable from petitioner’s gross_income for that year under sec_931 or sec_911 we hold that they are not is petitioner liable for the year at issue for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact most of the facts have been stipulated by the parties and are so found at the time petitioner filed the petition in this case he resided in aurora illinois during the year at issue petitioner was a resident of johnston island a possession_of_the_united_states located southwest of hawaii during the year at issue while petitioner was a resident of johnston island raytheon demilitarization company raytheon employed him as a utility worker for which he received total wages of dollar_figure 2raytheon issued to petitioner form_w-2 wage and tax state- ment form_w-2 for showing wages of dollar_figure and a separate form_w-2 for that year showing additional wages of dollar_figure during the year at issue raytheon required petitioner to take a two-week leave following each two-month period that he spent working in johnston island petitioner usually spent each two-week leave in hawaii when petitioner arrived for each two-week leave at the airport in honolulu hawaii he usually passed through the section of that airport designated for foreign travelers and was required to show his passport to u s customs officials and occasionally was required to complete u s customs forms in the event that petitioner or other raytheon employees did not have their passports with them u s customs officials allowed them to enter hawaii but directed them to carry their passports with them upon their next visit to hawaii on date petitioner filed form_1040 u s individ- ual income_tax return return for his taxable_year in that return petitioner reported wage income of dollar_figure and claimed an exclusion_from_gross_income of dollar_figure in support of that claimed exclusion petitioner attached form_4563 exclusion of income for bona_fide residents of american samoa form to his return in that form petitioner claimed that he began residing in american samoa on date he was residing there throughout he did not maintain any home outside american samoa during that year and he was entitled to exclude from his gross_income for the entire amount ie dollar_figure of the wages that he received during that year while residing and working in american samoa petitioner did not disclose anywhere in form_4563 that he attached to his return for that he was residing and working in johnston island during that year respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable_year in that notice respondent determined to disallow petitioner’s claimed exclusion_from_gross_income of his wages of dollar_figure on the ground that petitioner was not a resident of american samoa during respondent further determined in the notice that petitioner is liable for that year for the accuracy-related_penalty under sec_6662 opinion petitioner filed his return on date we presume that respondent’s examination of that return began after date and that sec_7491 is applicable in the instant case however there are no factual issues remaining in dispute relevant to ascertaining the liability of petitioner for the deficiency that respondent determined for the year at issue we find that the burden_of_proof does not shift to respondent under sec_7491 and that petitioner has the burden of proving that respondent’s deficiency determination is wrong rule a 290_us_111 it is petitioner’s position that he is entitled for the year at issue to exclude from his gross_income under sec_931 the wages that he received from raytheon during that year in support of that position petitioner relies on sec_1_931-1 income_tax regs although not altogether clear it appears that petitioner is arguing that because sec_1_931-1 income_tax regs provides that the term possession_of_the_united_states includes johnston island he is entitled for to exclude the wages that he received while residing and working there during that year respondent counters that petitioner’s wages for the year at issue are not excludable under sec_931 we agree with respondent the treasury_department promulgated sec_1_931-1 income_tax regs under sec_931 prior to its amendment old sec_931 by sec_1272 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2593 old sec_931 permitted citizens of the united_states to exclude income derived from sources within possessions of the united_states except puerto rico the u s virgin islands and guam if certain conditions were satisfied although old sec_931 did not define the term possession_of_the_united_states regulations promulgated under 3respondent also argues that petitioner’s wage income for is not excludable under sec_911 4the treasury_department promulgated the last amendment to sec_1_931-1 income_tax regs in t d 1975_2_cb_298 old sec_931 on which petitioner is relying provided that the term possession_of_the_united_states included johnston island sec_1272 of the tra amended old sec_931 to exclude from income in the case of an individual who is a bona_fide_resident of a specified_possession during the entire taxable_year gross_income derived from sources within any such specified_possession sec_931 as amended by sec_1272 of the tra and as in effect for the year at issue here defines the term specified_possession to mean only guam american samoa and the northern mariana islands sec_931 in 117_tc_95 affd sub nom haessly v commissioner __ fed appx __ 9th cir date we addressed the precise argument under sec_1 income_tax regs that petitioner advances in the instant case we concluded in specking petitioners’ reliance on sec_1_931-1 income_tax regs is misplaced the regulatory language on which petitioners rely defines the term possession for purposes of old sec_931 as we have concluded above that provision no longer applies to petitioners consequently the regulatory provision also has no sec_1_931-1 income_tax regs provided in pertinent part sec_1_931-1 citizens of the united_states and domestic corporations deriving income from sources within a possession_of_the_united_states -- a definitions -- as used in sec_931 and this section the term possession_of_the_united_states includes american samoa guam johnston island midway islands the panama canal zone puerto rico and wake island emphasis added application to them and is obsolete as to petitioners id pincite we reject petitioner’s reliance on sec_1_931-1 income_tax regs in the instant case for the same reasons we rejected the taxpayers’ reliance on that regulation in specking v commis- sioner supra on the record before us we find that for the year at issue petitioner may not exclude under sec_931 any of the wages that he received from raytheon during that year while he was residing and working in johnston island specking v commis- sioner supra see also 313_f3d_1214 9th cir we turn now to the determination in the notice that peti- tioner is liable for the year at issue for the accuracy-related_penalty under sec_6662 according to respondent peti- tioner is liable for that penalty because of negligence or 6petitioner does not rely on sec_911 in support of his position that his wage income for is excludable from his gross_income for the sake of completeness respondent nonethe- less argues on brief that sec_911 does not entitle petitioner to exclude his wages for from his gross_income for that year we agree with respondent in 117_tc_95 affd sub nom haessly v commissioner __ fed appx __ 9th cir date we rejected the taxpayers’ alternative argument that in the event the court were to hold that their compensation was not excludable from gross_income under sec_931 such compensation was excludable under sec_911 for the reasons set forth in specking we conclude that sec_911 does not entitle petitioner to exclude from his gross_income for the wages that he received during that year while he was residing and working in johnston island id disregard of rules or regulations under sec_6662 or a substantial_understatement_of_income_tax under sec_6662 respondent has the burden of production under sec_7491 with respect to that penalty to meet that burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reck- less or intentional disregard sec_6662 negligence has also been defined as a lack of care or failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the record establishes that petitioner attached form_4563 to his return in which he claimed that he resided in american samoa throughout the record further establishes petitioner resided and worked in johnston island throughout that year on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 determined in the notice the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the tax- payer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs petitioner argues that he was not negligent and did not disregard rules or regulations that is because according to petitioner he relied upon the advice of dina caleda ms caleda a certified_public_accountant who prepared his return for when he excluded from the gross_income that he reported in that return the wages that he received during that year while he was residing and working in johnston island a taxpayer claiming reliance on an accountant or other professional must show that the taxpayer supplied such accountant with all the correct and necessary information and that the error in the return was the result of the accountant’s error 68_f3d_868 5th cir affg tcmemo_1993_634 94_tc_473 70_tc_158 the only evidence that petitioner presented to establish his reliance on ms caleda’s purported advice was his uncorroborated and questionable testimony on which we are unwilling to rely assuming arguendo that we were to accept petitioner’s claim that he relied on ms caleda’s advice petitioner has failed to establish that he supplied correct information to ms caleda and that the error in his return in excluding his wage income from his gross_income was the result of ms caleda’s error in fact the record strongly suggests that petitioner provided ms caleda with incorrect information as to where he resided during and that the error in petitioner’s return was the result of that incorrect information and not ms caleda’s error on the instant record we find that petitioner has failed to show that he was not negligent and did not disregard rules or regulations within the meaning of sec_6662 or other- wise did what a reasonable person would do with respect to the underpayment for the year at issue on that record we further find that petitioner has failed to show that he acted with reasonable_cause and in good_faith with respect to the underpay- 7in this connection petitioner attached form_4563 to his return in which he claimed inter alia that he resided in american samoa throughout nowhere in that form did peti- tioner indicate that he resided and worked in johnston island throughout that year information about where petitioner resided during is information that petitioner would have provided to ms caleda and he evidently misinformed her about the location of his residence during that year ment for the year at issue see sec_6664 on the record before us we find that petitioner has failed to establish that he is not liable for the year at issue for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent 8we have found that petitioner is liable for the year at issue for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 in light of that finding we shall not address respondent’s alternative argument that petitioner is liable for the year at issue for the accuracy-related_penalty under sec_6662 because of a substantial_understatement_of_income_tax under sec_6662
